UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (X) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT of For the fiscal year ended December 31, 2008 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-26775 Samaritan Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0431538 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 2877 Paradise Road, Suite 801, Las Vegas, Nevada 89109 (Address of Principal Executive Offices) (Zip Code) (702) 735-7001 Issuer's telephone number Securities to be registered Pursuant to Section 12(b) of the Act:None Securities
